Citation Nr: 0204712	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease, claimed as 
secondary to asbestos exposure during service.

2.  Entitlement to service connection for a dermatological 
disorder, to include a skin rash, claimed as secondary to 
asbestos exposure during service.

(The issue of entitlement to service connection for a 
respiratory disorder, to include emphysema, claimed as 
secondary to asbestos exposure during service, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to July 
1946.  He also had a period of dishonorable service from 
August 1946 to August 1947, as determined in a February 1988 
administrative decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

This case was remanded back to the RO for additional 
development in February 1997 and March 1999.  In September 
2000, the Board denied the veteran's claims on appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in March 2001, the 
Court granted a Motion for Remand and to Stay Proceedings 
submitted by the Secretary of Veterans Affairs (Secretary) in 
January 2001.  The Board notes that this motion addressed 
only the applicability of the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) and contained no discussion of the merits of 
the case.

In June 2000, after the RO had informed the veteran that his 
case was being returned to the Board for appellate review, 
the Board received photocopies of evidence reflecting private 
medical treatment between 1972 and 1991.  The veteran did not 
waive his right to have this evidence initially reviewed at 
the RO level.  The need to remand this matter under 38 C.F.R. 
§ 20.1304 (2001), however, has not arisen, as this evidence 
is either duplicative of reports already of record or not 
relevant to the claims on appeal.

Also included in the September 2000 Board decision and remand 
from the Court is the issue of entitlement to service 
connection for a respiratory disorder, to include emphysema, 
claimed as secondary to asbestos exposure during service.  
However, the Board has determined that this claim requires 
additional development and has requested internal development 
consistent with the newly enacted provisions of 38 C.F.R. § 
19.9.  See 67 Fed. Reg. 3099 (Jan. 23, 2002).  This issue 
will be addressed in a forthcoming Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has notified the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The veteran's claimed gastrointestinal disorder has not 
been shown to be etiologically related to any incident of 
service.

3.  The veteran's claimed dermatological disorder has not 
been shown to be etiologically related to any incident of 
service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include peptic ulcer 
disease, was not incurred in or aggravated by service or as 
secondary to claimed asbestos exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  A dermatological disorder, to include a skin rash, was 
not incurred in or aggravated by service or as secondary to 
claimed asbestos exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran VA skin and 
gastrointestinal examinations in conjunction with his claim 
and has obtained records of reported treatment.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
notified him of the need for such evidence in a September 
1995 Statement of the Case and in subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  

To date, it does not appear that the RO has notified the 
veteran of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, as contained in the VCAA; as noted above, 
these provisions were prominently cited by the Secretary in 
the January 2001 motion.  Nevertheless, given that the 
actions by the RO reflect fundamental compliance with these 
recent statutory revisions, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and apparently 
did not inform him of, the enactment of the new provisions.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including peptic ulcers and malignant tumors, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001). 

In this case, the veteran has asserted that both of his 
claimed disabilities were incurred as secondary to asbestos 
exposure in service.  It is his contention that he was 
exposed to a yellowish substance, apparently asbestos, while 
working at an ammunition depot in Vallejo, California during 
active service.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor are there relevant regulations. However, in 
1988, the VA issued a circular on asbestos-related diseases, 
with guidelines for considering claims for service connection 
where asbestos exposure is claimed.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997).  

The VA must analyze every claim of entitlement to service 
connection for asbestos-related diseases under the noted 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With these 
claims, the VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 7-IV-4.  VA 
Adjudication Procedure Manual, M21-1 further states, in 
relevant part, that "[h]igh exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers."

Regarding the veteran's contention that he believes that he 
was exposed to asbestos during service, the Board notes that, 
although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure.  See McGinty v. Brown, 4 
Vet. App. at 432.  However, while the veteran has reported a 
history of in-service asbestos exposure, he has presented no 
further evidence as to the specifics of such claimed 
exposure.  Moreover, his service medical records are entirely 
negative for evidence of asbestos exposure or complaints of 
any symptoms that might be considered secondary or due to 
such exposure.  In response to the RO's request to provide 
information about his alleged asbestos exposure during active 
duty, the veteran has merely indicated that the ammunition 
depot at which he worked had no windows or ventilation and 
that, while performing his job at that site, he came in 
contact with a yellowish substance, which he believes was 
asbestos.  Unfortunately, his statement of exposure due to 
his working in a non-ventilated ammunitions depot, standing 
alone, is not sufficient evidence of in-service exposure.  
See generally Nolen v. West, 12 Vet. App. 347 (1999).

As to the question of post-service asbestos exposure, the 
veteran did state, during a November 1994 VA respiratory 
examination, that he had worked in the construction and 
renovation of buildings.  The examiner further noted that the 
veteran "does not know whether he has been exposed to 
asbestoes [sic], but he reports that he has been coughing 
more and more, for the past 10 years."  

In the absence of evidence supporting in-service asbestos 
exposure, the Board will turn its attention to the question 
of whether the veteran's claimed disorders are directly 
related to his active service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Regarding the claimed gastrointestinal disorder, the Board 
observes that the veteran was first treated for an active 
duodenal ulcer in September 1977, more than thirty years 
following his honorable active service.  Subsequently, he has 
been diagnosed with peptic ulcer disease, with a past history 
of a demonstrated pyloric channel ulcer.  During his November 
1994 VA stomach examination, he reported stomach problems 
since 1952, and he described epigastric pain since 1969 
during his April 1997 VA stomach examination.  Neither the 
examiners who conducted these examinations nor the veteran's 
other treatment providers have presented any opinion 
regarding whether a current gastrointestinal disorder is 
etiologically related to service.  

Similarly, the first medical evidence of record of a skin 
disorder is a June 1993 VA medical record indicating a sore 
on the left neck.  A March 1994 VA medical record reflects 
complaints of a scaly area on the left shoulder.  A November 
1994 VA skin examination revealed eczematous dermatitis of 
the neck, the right side of the chest, and the right calf, 
while an April 1997 VA skin examination revealed dermatitis 
"of uncertain etiology."  While the veteran reported during 
the 1994 examination that he had suffered from skin problems 
since service, neither of his examiners nor his other 
treatment providers have provided commentary on the existence 
of a relationship between a current skin disorder and 
service.

The Board notes the absence of medical opinions regarding the 
existence of an etiological relationship between his claimed 
disabilities and service.  However, under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001), examinations for obtaining such 
opinions are required only "when such an examination or 
opinion is necessary to make a decision on the claim" 
(emphasis added).  In this case, where the veteran has 
presented no medical evidence whatsoever of an etiological 
relationship between his claimed disabilities and service, it 
is the determination of the Board that further development in 
this regard is not "necessary."

Indeed, the only evidence of record suggesting an etiological 
link between the veteran's claimed gastrointestinal and 
dermatological disorders and service is his own lay opinion, 
as indicated in his October 1995 Substantive Appeal and in 
other lay submissions.  However, the record does not reflect 
that the veteran has the training, credentials, or expertise 
needed to render a competent opinion regarding medical 
causation.  His lay opinion therefore does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In short, there is no competent medical evidence establishing 
a causal relationship between claimed gastrointestinal and 
dermatological disorders and service, including claimed in-
service asbestos exposure.  Therefore, the preponderance of 
the evidence is against the veteran's claims for service 
connection for those disabilities, and the claims must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 



ORDER

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include peptic ulcer disease, 
claimed as secondary to asbestos exposure during service, is 
denied.

The claim of entitlement to service connection for a 
dermatological disorder, to include a skin rash, claimed as 
secondary to asbestos exposure during service, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

